Citation Nr: 1417946	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to a compensable rating for degenerative joint disease of the right ring finger status post proximal interphalangeal joint volar plate athroplasty.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston Salem, Virginia.  

The issue of entitlement to a compensable rating for degenerative joint disease of the right ring finger status post proximal interphalangeal joint volar plate athroplasty is remanded to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The competent probative evidence of record demonstrates that the Veteran had symptoms of sleep apnea during active duty, sleep apnea was diagnosed less than one year after his discharge and the sleep apnea diagnosed after discharge has been linked to the Veteran's active duty service via continuity of symptomology.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he current has sleep apnea which was incurred during active duty.  He testified before the undersigned that he was first diagnosed with sleep apnea in March 2010.  His spouse testified that she met him in April 2003 and she noticed that he would snore and would wake up choking at nights.  The symptoms continued until through active duty and to the present.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Sleep apnea was not diagnosed during active duty.  However, mild sleep apnea shortly was diagnosed in March 2010, soon after service discharge.  Associated with the claims file is a polysomnography report dated in March 2010 from a private physician which includes the diagnosis.  The Veteran presented with complaints of snoring, difficulty sleeping/staying asleep, and daytime sleepiness.  The testing was interpreted as revealing mild obstructive sleep apnea.  

There is evidence that the Veteran was experiencing obstructive sleep apnea symptomology while on active duty.  Both the Veteran and his spouse testified at a hearing before the Board in February 2014, as to abnormal sleep patterns during active duty, which continued up to the time he was diagnosed with sleep apnea.  Submitted at the time of the February 2014 hearing before the Board was a statement from the Veteran's spouse indicating that she knew the Veteran while he was on active duty and witnessed that his breathing would stop at night and that he would sometimes wake up coughing as if something was choking him.  He would snore all through the night.  The Veteran and his spouse are competent to provide evidence regarding sleep patterns exhibited by the Veteran, as this something that can be observed and or experienced by them.  

A January 2014 treatment reported the symptomology demonstrated by the Veteran during active duty and includes a diagnosis of sleep apnea based, at least in part, on the history reported by the Veteran and confirmed by his spouse.  This evidence supports a finding that the symptomology observed/reported by the Veteran and his spouse is consistent with a diagnosis of sleep apnea.  

There is no medical evidence of record which indicates, in any way, that the Veteran's sleep apnea is not etiologically linked to his active duty service.  

The Board finds there is competent medical evidence of a current diagnosis of sleep apnea, competent and credible probative evidence of symptoms of this disability being present during active duty, and competent probative evidence of record which links the current diagnosis of sleep apnea to the Veteran's active duty.  


ORDER

Service connection for sleep apnea is granted.  


REMAND

The Veteran testified at his hearing before the Board in February 2014 that he received treatment for his service connected right ring finger from the VA medical facilities located in Martinsburg, West Virginia, Baltimore, Maryland and Fort Detrick, Maryland.  He also stated that he received treatment at a medical facility associated with Johns Hopkins Hospital, in Baltimore, Maryland.  A review of the claims file demonstrates that there are no post-service VA medical records associated with the claims file.  Attempts must be made to obtain this evidence.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the medical facility associated with Johns Hopkins Hospital.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all pertinent treatment records from the VA medical facilities located in Martinsburg, West Virginia, Baltimore, Maryland, and Fort Detrick, Maryland.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected right ring finger.  The evidence of record, to include the electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


